SEABURY, J.
The complaint, which the court below dismissed,, alleged that the plaintiff is a corporation formed and existing under the laws of the state of Michigan. It also set forth the following note:
“$700.00 Fulton, New York, April 18, 1908.
“On June 1, 1908, after date, the Fulton Contracting Company promises to-pay to the. order of James Davidson seven hundred ($700.00) dollars, at its office in Fulton, New York, value received, without interest to maturity.”
The answer pleads as a defense that the plaintiff is a foreign corporation doing business within the state of New York, and has not filed a certificate as required by section 15 of the general corporation-law (Consol. Laws, c. 23). Assuming that the note upon which the action was brought was made and indorsed in this state (section 76, Negotiable Instrument Law [Consol. Laws, c. 38]), that fact alone-did not establish that the plaintiff was doing business in this state.' There are many judicial definitions as to what constitutes doing business on the part of a foreign corporation within the state. Without reviewing the decisions, it is clear, from an examination of them, that a mere solitary transaction, or the making of a single contract within the state, does not constitute doing business in the state, within the meaning of the statute. Penn Collieries Co. v. McKeever, 183 N. Y. 98, 102, 75 N. E. 935, 2 L. R. A. (N. S.) 127.
The judgment is reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.